UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* CHART ACQUISITION CORP. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 10 Pages Exhibit Index: Page 8 CUSIP NO.161151204 Page2of 10 Pages 1. Names of Reporting Persons LOUIS M. BACON 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization UNITED STATES 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 9.87% Type of Reporting Person (See Instructions) IN; IA CUSIP NO.161151204 Page3of 10 Pages 1. Names of Reporting Persons KENDALL FAMILY INVESTMENTS, LLC 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 9.87% Type of Reporting Person (See Instructions) OO; IA CUSIP NO.161151204 Page4of 10 Pages Item 1(a). Name of Issuer: Chart Acquisition Corp. (the "Issuer"). Item 1(b). Address of the Issuer's Principal Executive Offices: c/o The Chart Group, LP 75 Rockefeller Plaza, 14th Floor New York, New York 10019 Item 2(a). Name of Person Filing This statement is being filed (1) by Louis M. Bacon ("Mr. Bacon"), a United States citizen, who controls Kendall Family Investments, LLC ("Kendall"), a Delaware limited liability company, and (2) by Kendall.This statement relates to Shares (as defined below) held by Kendall.Each of Mr. Bacon and Kendall, in the capacities set forth above, may be deemed to be the beneficial owner of Shares held by Kendall. Item 2(b). Address of Principal Business Office or, if None, Residence: The principal business office of each of Mr. Bacon and Kendall is located at 1251 Avenue of the Americas, New York, New York 10020. Item 2(c). Citizenship: i) Mr. Bacon is a United States citizen; and ii) Kendall is a Delaware limited liability company. Item 2(d). Title of Class of Securities: Common Stock, par value $0.0001 per share (the "Shares"). Item 2(e). CUSIP Number: CUSIP NO.161151204 Page5of 10 Pages Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a). Amount Beneficially Owned: As of the date hereof, each of Mr. Bacon and Kendall may be deemed to be the beneficial owner of 962,500 Shares held by Kendall. Item 4(b). Percent of Class: As of the date hereof, Mr. Bacon and Kendall may be deemed to be the beneficial owner of 9.87% of the total number of Shares outstanding Item 4(c). Number of shares as to which such person has: Mr. Bacon (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 Kendall (i) Sole power to vote or direct the vote (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 CUSIP NO.161151204 Page6of 10 Pages Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owners of more than five percent of the class of securities, check the following []. Item 6. Ownership of More than Five Percent on Behalf of Another Person: The members of Kendallhave the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held by Kendall in accordance with their respective ownership interests in Kendall. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below each of the Reporting Persons certifies that, to the best of such person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.161151204 Page7of 10 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 14, 2013 LOUIS M. BACON By: /s/ James E. Kaye James E. Kaye Attorney-in-Fact Date:February 14, 2013 KENDALL FAMILY INVESTMENTS, LLC By: /s/ James E. Kaye James E. Kaye Vice President CUSIP NO.161151204 Page8 of 10 Pages EXHIBIT INDEX Page No. A. Joint Filing Agreement, dated as of February 14, 2013, by and between Louis M. Bacon and Kendall Family Investments, LLC 9 B. Power of Attorney, dated as of July 5, 2007, granted by Louis M. Bacon in favor James E. Kaye and Anthony J. DeLuca 10 CUSIP NO.161151204 Page9of 10 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Common Stock, par value $0.0001 per share, of Chart Acquisition Corp. dated as of February 14, 2013, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:February 14, 2013 LOUIS M. BACON By: /s/ James E. Kaye James E. Kaye Attorney-in-Fact Date:February 14, 2013 KENDALL FAMILY INVESTMENTS, LLC By: /s/ James E. Kaye James E. Kaye Vice President CUSIP NO.161151204 Page10of 10 Pages EXHIBIT B POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENT, that I, Louis M. Bacon, hereby make constitute and appoint each of James E. Kaye and Anthony J. DeLuca, acting individually, as my agent and attorney-in-fact for the purpose of executing in my name (a) in my personal capacity or (b) in my capacity as Chairman and Chief Executive Officer of each of Moore Capital Management, LLC and Moore Capital Advisors, LLC and their respective affiliates all documents, certificates, instruments, statements, filing and agreements (“documents”) to be filed with or delivered to any foreign or domestic governmental or regulatory body or required or requested by any other person or entity pursuant to any legal or regulatory requirement relating to the acquisition, ownership, management or disposition of securities or other investments, and any other documents relating or ancillary thereto, including but not limited to, all documents relating to filings with the United States Securities and Exchange Commission (the “SEC”) pursuant to the Securities Act of 1933 or the Securities Exchange Act of 1934 (the “Act”) and the rules and regulations promulgated thereunder, including:(1) all documents relating to the beneficial ownership of securities required to be filed with the SEC pursuant to Section 13(d) or Section 16(a) of the Act including, without limitation:(a) any acquisition statements on Schedule 13D or Schedule 13G and any amendments thereto, (b) any joint filing agreements pursuant to Rule 13d-1(f), and (c) any initial statements of, or states of changes in, beneficial ownership of securities on Form 3, Form 4 or Form 5 and (2) any information statements on Form 13F required to be filed with the SEC pursuant to Section 13(f) of the Act. This power of attorney shall be valid from the date hereof until revoked by me. IN WITNESS WHEREOF, I have executed this instrument as of the July 5, 2007. /s/ Louis M. Bacon Louis M. Bacon
